Citation Nr: 1300895	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  06-11 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 9, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  He also served in the United States Naval Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that granted service connection for PTSD and assigned a 10 percent rating effective in November 2003.  By decision dated in January 2006, the RO increased the rating to 30 percent, effective in February 2003.  

This matter was previously before the Board in February 2008 at which time it was remanded in compliance with the Veteran's request for a Board hearing and for clarification of the Veteran's accredited representative.  In October 2009, the Veteran testified at a Board hearing at the RO.  A transcript of the hearing is of record.  In July 2008, the RO sent the Veteran a letter requesting clarification of his accredited representative.  Thus, there has been substantial compliance with the Board's February 2008 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  This matter was again before the Board in November 2011 at which time it was remanded for further evidentiary development to include requesting records from the Social Security Administration (SSA) (see January 2012 SSA record request), outstanding treatment records (see CAPRI search records dated in March 2012 and June 2012) and affording the Veteran a new VA examination (see December 2011 VA examination report).  Accordingly, there has been substantial compliance with the Board's November 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

By letter dated in November 2012, the Board informed the Veteran that the Veterans Law Judge who conducted his Board hearing in October 2009 had been designated as the Acting Chairman of the Board pursuant to 38 U.S.C. § 3345, and was no longer available to consider his appeal as an individual member of the Board.  Accordingly, the Board offered the Veteran the opportunity to testify at another hearing before reassigning his case to another Veterans Law Judge.  The Veteran informed the Board in November 2012 that he did not wish to appear at an additional Board hearing and he requested that his case be considered based on the evidence of record, to include the transcript of the October 2009 hearing.  In July 2012, the RO increased the Veteran's rating for his PTSD to 50 percent disabling effective in February 2003, and 100 percent disabling effective December 9, 2011.  As the 100 percent rating is the maximum allowable rating under VA's Rating Schedule for PTSD, consideration of a rating higher than 100 percent from December 9, 2011, is not warranted.  See AB v. Brown, 6 Vet. App. 35 (1993).

As the Board pointed out in the introduction section of the November 2011 remand, a claim for a total rating based on individual unemployability (TDIU) due to service connected disability is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board further pointed out in November 2011 with respect to the instant appeal that although TDIU had been raised expressly by the Veteran himself, his claim for a TDIU was bifurcated and separately adjudicated by the RO in an unappealed rating decision in August 2006.  Bifurcation of a claim is generally within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  Consequently, no further consideration of entitlement to a TDIU under Rice is warranted by the Board at this time.


FINDING OF FACT

The symptoms of the Veteran's PTSD prior to December 9, 2011, have most nearly approximated occupational and social impairment with deficiencies in most areas to include work, relationships, judgment, thinking, or mood.  



CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD from February 2003 to December 9, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance 
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, the Veteran is challenging the initial rating assigned following the grant of service connection for PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection for PTSD was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

The Board further finds that all necessary assistance has been provided to the appellant and the RO has made reasonable and appropriate efforts to assist him in obtaining the evidence necessary to substantiate his claim for a higher rating for his PTSD.  VA has obtained identified medical evidence and afforded the appellant VA examinations.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports on file contain sufficient findings with which to properly evaluate the appellant's service-connected PTSD and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All of the examination reports are predicated on a physical examination and contain the findings necessary to evaluate the appellant's anxiety disorder under the applicable rating criteria.  Also, VA has obtained the decision awarding the Veteran SSA disability benefits, but not the underlying medical records.  In this regard, SSA informed VA in February 2012 that such records had been destroyed.  See VA Memorandum of Formal Finding of Unavailability of records dated in March 2012.  Additionally, as noted, the Veteran testified at a Board hearing in October 2009.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

In a letter from the Vet Center to the Veteran's representative dated in 2003, a nurse practitioner outlined the Veteran's service stressors.  She reported that she had been working with the Veteran on a biweekly basis and that he had had problems at work for the past four years related to stress and interpersonal relationships and was laid off from his job 14 months earlier.  She said the reason he was laid off was due to absences and production issues.  She further reported that the Veteran had sleep problems, trust issues, depression, isolation issues except for immediate family, anger issues and hypervigilance.  

In a statement received in March 2003, the Veteran's spouse stated that she had been married to the Veteran for 36 years and that during his service years he was moody.  She added that he was depressed, had a flat affect and anger issues, sleep problems, and had little contact with anyone outside of the family.  She explained that this affected his employment because of interpersonal issues and reported that he had not worked since 2001.  

VA clinic outpatient records beginning in May 2003 show that the Veteran complained of a poor energy level and no motivation.  He also complained of sleep problems, flashbacks and irritability.  These records further show the Veteran's intention to apply for Social Security Administration benefits for his multiple medical problems.  

An October 2003 VA medication review record notes that the Veteran displayed general sadness and an August 2004 medical review record shows that there were anxiety related issues that needed to be addressed.  An August 2005 VA record shows that he had clear thinking and contains an assessment that his PTSD was in "fair control".  

The Veteran attended a QTC examination in January 2004 at which time he reported having a hard time adjusting to civilian life following service and said he missed his duty in the Navy.  He also said that he began having fits of rage, irritability, and marriage problems and enlisted in the reserves, from 1975 to 1996, which made him feel better.  On examination the Veteran was casually dressed and properly groomed.  He exhibited restlessness and his thought processes were logical.  He described sleep problems, depression and hypervigilance and his thought content involved anger to authority figures in the Navy and adjustment issues with authority figures at work.  He said he had worked as a salesman for about 25 years.  He denied hallucinations, delusions or obsessive rituals or compulsive rituals.  He said he had no history of suicidal ruminations or any active planning or homicidal thoughts.  He demonstrated a fair degree of insight into his symptoms, especially since attending group sessions at the VA clinic.  His remote memory was intact.  He was diagnosed as having PTSD due to service stressors and assigned a current GAF score around 60 to 65 percent and a score around 65 to 70 percent the previous year.

On file is a February 2004 decision from the Social Security Administration awarding the Veteran disability benefits effective in January 2003 for psychiatric and physical disabilities to include depression with underlying PTSD.  

In his Notice of Disagreement dated in February 2005, the Veteran said he had an inability to cope or function in a work environment and was unable to concentrate and stay focused.  He said he would become argumentative under stressful conditions and would be on medication the rest of his life.  He said he had not been able to work due to his mental and physical condition since November of 2001.  

At a VA psychiatric examination in January 2006, the examiner reported that the Veteran was able to perform fairly well after service working as a salesman for a steel company until early 2000 when he began to suffer from a combination of an increase in his senses of PTSD and difficulty with symptoms of depression.  He was noted to be on antidepressant medication.  The Veteran reported that he was unable to function at work because of his psychiatric difficulties and had been hospitalized for three to four months.  Thereafter he was fired from his job at which time he sought VA psychiatric care.  He said the Veteran continued to suffer from lowered mood and had intensive thoughts of service events.  He reported that the Veteran had been married for 37 years and had four children.  He relayed the Veteran's report that he got along well with his wife and three children, and said he spent a lot of time alone.  He also said he had depressed moods for up to three or four days, but that it was better than it used to be due to medication.  He added that he thought of death and dying a lot and at one point in the past thought of harming himself, but not presently.  He complained of continuing sleep problems and reported continuing irritability even with medication.  He also reported poor concentration.  On examination the Veteran's speech was intact and his insight and judgment were fair.  His orientation and intellectual functioning were intact.  The examiner reported that his sleep difficulties were prominent with associated excess irritability.  He remarked that the Veteran had had depressive thoughts and suicidal thoughts, but not recently.  He reported that the Veteran continued to have symptoms of PTSD mixed with depression which produced both emotional and physical concomitance and he avoided all situations that remind him of service.  He reported that the Veteran had difficulty talking to people and survivor guilt feelings.  The examiner assigned him a GAF score of 55. 

The Veteran testified at a Board hearing in October 2009 that he is unable to collect his thoughts, is awakened at night, and likes to be left alone.  He said he has panic attacks a couple of times a week which he describes as just shutting down.  He said that on one such occasion he had to pull over to the side of the road and lay down on the grass to calm down.  He said he was taking Velaflexin as well as a sleep medication.  He said he was asked to leave from his last job because he was unable to get along with his boss and could not concentrate at work.  He said his relationship with his four children was "not the best" and his wife of 42 years "tolerates [him]".  He denied having any friends or having an interest in having friends.  He asserted that his PTSD symptoms had worsened since his last examination in 2007.  He added that the "suicidal thing" occurs more often and he is not able to get along with other people.  He said he sees his VA physician once every three months and attends the Vet Center for group therapy once a week.  

Vet Center records received in November 2011 show weekly group counseling sessions involving the Veteran from September 2002 to November 2011 with reported symptoms to include anger, anxiety, sleep disturbance, feelings of depression and difficulty communicating with others.  

At a VA psychiatric examination in December 2011, the Veteran was noted as having the following symptoms due to his PTSD:  depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect , disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a worklike setting, suicidal ideation and an intermittent inability to perform activities of daily living.  The examiner reported that the Veteran's level of severity of his PTSD had fluctuated between 48 and 52 since April 2009.  He noted that the Veteran's medications had increased and he had significant emotional struggles including depressed socialization, interaction with family, and suicidal ideation feelings at times.  The current GAF was 46.

In written argument in September 2012, the Veteran's representative relayed the Veteran's assertion that his PTSD rating was of such severity as to warrant a higher than 30 percent evaluation.

III.  Law and Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case as is this case or not.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed during the remaining appeal period and a uniform evaluation is warranted.

The Veteran's PTSD is evaluated as 50 percent disabling under the pertinent criteria for rating mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  This rating contemplates occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health - illness.  See American Psychiatric Associations Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job); a GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM- IV at 46-47. 

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the probative value of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). The probative value of medical evidence is based on numerous factors and determining the weight to be attached to such evidence is within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 461, 470-71 (1993). 

By comparing the pertinent lay and medical evidence in the instant case to VA's criteria for rating mental disorders, the Board finds that the Veteran's PTSD is more consistent with a 70 percent rating for the appeal period prior to December 9, 2011.  

The examination reports and treatment records, along with the Veteran's statements, show that his predominant symptoms include sleep impairment, anxiety, depression, irritability, panic symptoms, restlessness, poor concentration and social isolation.  As far as the criterion of near-continuous panic or depression affecting the ability to function independently, the Veteran has exhibited both panic and depression symptoms.  His depression is well documented and dates back to VA outpatient records in 2003 documenting the Veteran's low energy level and lack of interest in doing things.  There is also the January 2004 QTC examination report wherein the Veteran reported feelings of sadness.  He was diagnosed at the January 2006 VA examination as having symptoms of PTSD mixed with depression.  In terms of panic attacks, the Veteran testified in October 2009 that he experiences panic attacks twice a week which cause him to shut down with the need to be left alone.  It should be noted that in terms of the Veteran's reported symptoms, to the extent that he has been consistent in his reports, and such reports are consistent with the observations of trained professionals, the Board finds the Veteran's reports to be credible.

As far as the criterion of impaired impulse control (such as unprovoked irritability and periods of violence), the Veteran's irritability is clearly shown in his medical records.  He reported fits of irritability at the QTC examination in January 2004 and continuing irritability at the VA psychiatric examination in January 2006 even with medication.  The January 2006 examiner reported that the Veteran's sleep difficulties were prominent with associated excess irritability.  Also, this symptoms is repeatedly noted in VA outpatient records beginning in 2003.  

Also, the Veteran has clearly shown difficulty in adapting to stressful circumstances (including work or a work-like setting).  A February 2003 letter from a nurse practitioner at the Vet Center who treated the Veteran reported that the Veteran had had problems at work for the past four years related to stress and interpersonal relationships.  The Veteran's spouse similarly reported in March 2003 that the Veteran's PTSD symptoms affected his employment because of interpersonal issues.  The Veteran himself contended in the February2005 Notice of Disagreement that he was unable to cope or function in a work environment and would become argumentative under stressful circumstances.  Also, the January 2006 VA examiner opined that the Veteran was unable to function at work because of his psychiatric difficulties.    

In terms of an inability to establish and maintain effective relationships, the fact that the Veteran spends most of his time alone is telling of his inability to establish and maintain effective relationships.  Also, he denied at the Board hearing in October 2009 that he had any friends or had any interest in having friends and he is repeatedly noted to have difficulty communicating with people.  His relationship with his wife and four adult children has fluctuated between reporting that he gets along well with them (see January 2006 VA examination report) to describing his relationship with them as "not the best" (see October 2009 Board hearing transcript).  

In terms of GAF scores, the Veteran was given a GAF score between 60 and 65 by the QTC examiner in January 2004, a score of 55 by the VA examiner in January 2006, and a score range from 46 to 52 since April 2009.  As noted above, GAF scores ranging between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  The Veteran's scores are consistent with a moderate to severe level of PTSD and are consistent with a 70 percent rating.  

Although the Veteran has not been shown to satisfy all of the criteria for a 70 percent rating for the period under consideration, he is not required to.  Rather, what is required is that the evidence shows that he suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Thus, for the foregoing reasons, the Board finds that the Veteran's service-connected psychiatric disability picture more closely approximates the criteria for a 70 percent rating for the pertinent period.  

Consideration of a total, 100 percent, schedular rating for the Veteran's PTSD has been considered for the appeal period prior to December 9, 2011.  With that said, the Veteran's actual symptoms as described in the evidence above do not meet the criteria for a 100 percent rating.  In this regard, the evidence does not show total occupational and social impairment or that the Veteran has any of the symptoms listed under the criteria for a 100 percent rating for total occupational and social impairment.  Specifically, the evidence consistently shows that the Veteran does not have symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior or persistent danger of hurting self or others.  

In terms of occupational impairment, the record shows that the Veteran stopped working in 2001 due to a combination of physical and psychiatric conditions.  He was granted SSA benefits effective in January 2003 for psychiatric and physical disabilities to include depression with underlying PTSD.  Thus, while the evidence clearly shows that the Veteran's PTSD causes deficiencies in his work, it falls short of showing total occupational and social impairment due to the Veteran's PTSD.  Even after considering the January 2006 VA examiner's notation that the Veteran had been unable to function at work because of his psychiatric difficulties, the Board does not find that the record as a whole, for the reasons above, more closely approximates total occupational and social impairment due to the Veteran's service connected PTSD.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 461, 470-71 (1993). 

Regarding relationships, while there is obvious impairment in the Veteran's occupational and social relationships, he has been married to his wife for over 40 years.  He also maintains contact with his four children whom he on occasion has reported being on good terms with.  In addition, for the period prior to December 9, 2011, the Veteran was noted at the psychiatric examinations to be generally oriented with no thought disorder and there is no indication that he is unable to perform activities of daily living, including maintaining personal hygiene, or has memory loss for names of close relatives, occupation or own name.  

In sum, the Veteran's service-connected PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Such symptomatology warrants a 70 percent disability rating for the entire rating period prior to December 9, 2011.  The Board finds that the criteria for the 100 percent rating are not established by his symptomatology, and it therefore cannot be said that the Veteran's disability picture more nearly approximates that contemplated for the 100 percent rating. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The many symptoms listed in the criteria for a 70 percent rating are similar to those that the VA treatment records and examination reports indicated were experienced by the Veteran, and the Board has thus been able to compare the Veteran's psychiatric symptoms with those listed in the relevant criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Therefore, referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's PTSD more nearly approximate the criteria for a 70 percent schedular rating throughout the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a higher rating for PTSD must therefore be granted to the extent indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).



ORDER

An increased rating for PTSD, to 70 percent, for the period from February 5, 2003 to December 9, 2011, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


